Citation Nr: 1754939	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  11-21 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to higher evaluations for left lower extremity varicose veins rated as 10 percent disabling from February 4, 2008, to December 7, 2015, and 20 percent disabling from December 7, 2015.

4.  Entitlement to higher evaluations for left lower extremity peripheral artery disease rated as non compensable from February 4, 2008, to June 23, 2011, and 20 percent disabling from June 23, 2011.

5.  Entitlement to higher evaluations for bilateral hearing loss rated as 20 percent disabling before December 7, 2015, and 40 percent disabling from December 7, 2015.

6.  Entitlement to an evaluation in excess of 10 percent for a left hip arthritis.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service with the United States Marine Corps from October 1966 to February 1969 which service included combat in the Republic of Vietnam and the award of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) from August 2008 and December 2010 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).  

In a November 2011 rating decision, the RO granted the Veteran's left lower extremity peripheral artery disease a 20 percent rating effective from June 23, 2011.  In a subsequent December 2016 rating decision, the RO granted the Veteran's varicose veins a 20 percent rating effective from December 7, 2015, and bilateral hearing loss a 40percent rating effective from December 7, 2015.  Therefore, the Board has characterized these issues as they appear above.  

In December 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing and a transcript is of record.  In March 2016 the Board, remanded the above issues for additional development.  

The claims for higher ratings for left lower extremity peripheral artery disease from June 23, 2011, bilateral hearing loss and left hip arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran was not diagnosed with hypertension at any time during the pendency of the appeal.

2.  The preponderance of the evidence shows that sleep apnea is not related to service nor caused or aggravated by a service connected disability.

3.  From February 4, 2008, to June 23, 2011, the preponderance of the evidence showed that the Veteran's left lower extremity varicose veins was not manifested by symptoms that equated to at least persistent edema incompletely relieved by elevation of extremity.

4.  From June 23, 2011, the evidence showed that the Veteran's left lower extremity varicose veins was manifested by persistent edema, incompletely relieved by elevation of extremity but not with persistent edema and stasis pigmentation or eczema.

5.  From February 4, 2008, to June 23, 2011, the preponderance of the evidence showed that the Veteran's left lower extremity peripheral artery disease was not manifested by symptoms that equated to at least claudication on walking more than 100 yards, diminished peripheral pulses, and/or an ankle/brachial index of 0.9 or less.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

2.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

3.  The criteria for an evaluation in excess of 10 percent for left lower extremity varicose veins was not been met at any time from February 4, 2008, to June 23, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, Diagnostic Code 7120 (2017).

4.  The criteria for a 20 percent evaluation, but no more, for left lower extremity varicose veins have been met at all times from June 23, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.3, 4.6, 4.7, 4.104, Diagnostic Code 7120 (2017).

5.  The criteria for a compensable evaluation for left lower extremity peripheral artery disease was not been met at any time from February 4, 2008, to June 23, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.3, 4.6, 4.7, 4.104, Diagnostic Code 7114 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Service Connection Claims

The Veteran and his representative claim, in substance, that the appellant has hypertension and sleep apnea due to his military service and/or his service connected PTSD.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including hypertension, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In this regard, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

a.  Hypertension

A condition precedent for establishing service connection is the presence of a current disability.  Moreover some post-service medical records report that the Veteran had a diagnosis of hypertension and this diagnosis also appears on his VA Medical Center's "Problem List."  See, e.g., VA treatment records dated in October 2009, November 2009, February 2015, August 2015, and May 2016; VA examination dated in May 2010.  

However service treatment records, including the voluminous hospitalization records generated during his months of treatment following his sustaining shell fragment wounds in May 1968 as well as the November 1968 and December 1968 Medical Evaluation Board reports, are negative for symptoms of hypertension or a diagnosis of hypertension.  Additionally, in the November 2011 addendum to the May 2010 VA examination the examiner opined that he did not believe that the Veteran had a valid diagnosis of hypertension based on the claimant's historic blood pressure readings.  Likewise, in a May 2016 VA treatment record it was reported that the Veteran's blood pressure was normal.  Furthermore at the post-remand VA examination in October 2016, which was held for the express purpose of ascertaining if the Veteran had ever had a diagnosis of hypertension, the examiner opined that the record did not show a credible diagnosis of hypertension and he did not currently meet the criteria for a diagnosis of hypertension.  Specifically, the VA examiner noted the history of the claimed condition as follows: 

In 2001 he was put on carvedilol and Lisinopril for what was thought to be an episode of cardiomyopathy.  The medication lists after this time listed the Carvedilol for a heart condition and the Lisinopril for hypertension.  I saw no formal diagnosis of hypertension in the available records at that time.  In 2009 the hypertension was added to his [VAMC] problem list.  Again, there was no significant change in his recorded blood pressures or a diagnosis of hypertension in the clinical record. In fact, later on his Lisinopril was stopped when the examiner thought his blood pressure was too low.  [The examiner then stated,] In my opinion there has been no formal diagnosis of high blood pressure in either the veteran's service or VA records.

Initially, the Board does not find the diagnoses of hypertension found in the treatment records credible because they are not supported by any clinical evidence.  See Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence).  On the other hand, the Board finds the November 2011 addendum and the October 2016 VA examiner's opinions both competent and credible because they were provided after a review of the record on appeal and an examination of the Veteran and are supported by citation to relevant evidence found in the record.  See Madden v. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 1997) (holing that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

Therefore, the Board finds that the most probative evidence of record shows that the Veteran did not have a diagnosis hypertension at any time during the pendency of his appeal.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Accordingly, because a condition precedent for establishing service connection for a claimed disability is the diagnosis of the disability at any time during the pendency of the appeal and this Veteran does not have such diagnoses, the Board must conclude that entitlement to service connection for hypertension must be denied because the weight of the evidence is against the claim.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.310; McClain.

b.  Sleep Apnea

As to the claim of service connection for sleep apnea, the post-service record document the Veteran's complaints and/or treatment for sleep apnea.  See Sleep Study dated in June 2010; VA examination dated in September 2011.  Moreover, the Board finds that the Veteran and others are competent to report on the objective manifestations of this disorder, such as snoring, because it comes to them via their own senses.  See Davidson.

However service treatment records, including the voluminous hospitalization records generated during his months of treatment after sustaining shell fragment wounds in May 1968 as well as the November 1968 and December 1968 Medical Evaluation Board reports, are negative for symptoms of sleep apnea, such as snoring, complaints, treatment, or a diagnosis of for sleep apnea.  See 38 C.F.R. § 3.303(a).  Similarly, the record does not show that the Veteran had a continued problem with sleep apnea in and since service.   In fact, as reported above, voluminous hospitalization records generated during his months of treatment after sustaining shell fragment wounds in May 1968 as well as the November 1968 and December 1968 Medical Evaluation Board reports are negative for complaints, diagnoses, or treatment for sleep apnea.  Likewise the post-service record, including VA examinations dated in September 1969, December 1969, December 1972, September 1981, August 1982, April 1992, August 1992, April 2007, March 2008, July 2008, March 2009, August 2009, and November 2009, as well as reports for hospitalization in November 1978, February 2004, and August 2004, are also negative for a history, complaints, and/or a diagnosis of sleep apnea until 2009.  See, e.g., VA treatment records dated in October 2009.  Furthermore, the record is negative for competent and credible medical evidence showing a relationship between the Veteran's post-service sleep apnea and his military service.  See 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  Lastly, the record is negative for competent and credible medical evidence showing his sleep apnea was caused or aggravated by his service connected PTSD.  See 38 C.F.R. § 3.310; Allen.  In fact, at the post-remand VA examination dated in October 2016 which was held for the express purpose of ascertaining the origins or etiology of the Veteran's sleep apnea the examiner after a review of the record on appeal and an examination of the Veteran opined that it was not due to his military service and was not secondary to his PTSD and these medical opinions are also not contradicted by any other medical evidence of record.  Lastly, the Board finds that the Veteran and other lay persons are not competent to provide this missing nexus opinions because they do not have the required medical expertise to provide answers to these complex medical questions.  See Davidson.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for sleep apnea and the claim is denied on a direct and secondary basis.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.

In reaching all the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert.  

The Rating Claims

The Veteran asserts that he meets the criteria for higher evaluations for left lower extremity varicose veins and peripheral artery disease at all times during the pendency of the appeal.  See Scott.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2017).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.

a.  Left Lower Extremity Varicose Veins

The Veteran's left lower extremity varicose veins is rated as 10 percent disabling from February 4, 2008, to December 7, 2015, and 20 percent disabling from December 7, 2015, under 38 C.F.R. § 4.104, Diagnostic Code 7120.

Pursuant to Diagnostic Code 7120, a 10 percent is warranted for varicose veins with intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery; a 20 percent rating for varicose veins with persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema; and a 30 percent rating for varicose veins with persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration. 

From February 4, 2008, to June 23, 2011

At the July 2008 VA examination, the Veteran reported that because of his shrapnel wound he had varicose veins in the left lower extremity from the knee to the foot.  He also reported that the left leg swells and compression garment do not help.  The Veteran next reported that he is unable to walk or stand for more than three to four hours.  He uses a cane as needed to ambulate but no brace or crutch.  The Veteran reported that he always has a constant ache in the leg which worsens at the end of the day or after prolonged standing.  He has never had vein surgery.  He does not have flare-ups of pain in the left leg.  On examination, the Veteran was not in acute distress and he walked with a limp using no assistive devices with normal weight.  He had positive varicose veins in the lower extremity.  However, he had no cords and negative homans.  His feet pulses were 2+.  Both feet were cool with brisk refill.  There was no edema.  His toe nails were slightly thickened.  He had good capillary refill.  He had decreased hair growth on both lower extremities. 

At the August 2009 VA examination, the Veteran reported a 20 year history of left leg varicose veins with swelling not relieved by compression garments.  Next he reported that he was unable to walk more than 15 minutes and stand more than 10 minutes all because of pain in the left lower extremity.  He still uses a cane as needed to ambulate but no brace or crutch.  He has not worked for over a year secondary to his left lower extremity condition.  The Veteran next reported that standing for a prolonged period of time causes his varicose veins to become larger with bleeding if he bumps against any object.  On examination, the Veteran was in no acute distress but walked with a limp using no assistive devices.  The Veteran had varicose veins present in the left lower extremity with no cords and negative human.  Pedal pulses were 2+ bilaterally with no edema.  He had brisk capillary refill in the lower extremities.  He had decreased hair on the bilateral lower extremities.

At the October 2010 VA examination, the Veteran reported that he had never had surgery for his varicose veins.  He next reported that he was unable to walk more than 40-50 yards on a flat surface going 2.0 mph before he gets claudication symptoms.  He thereafter reported that the left leg felt warm most the time, he had lost the hair on his legs, and he had decreased wound healing.  The Veteran next reported that his toenails were thick, brownish, and brittle.  He also reported that the color of his left leg had gone from a pink normal color to a purplish color.  The Veteran reported that he used a cane and wheelchair for ambulation.  He last worked February 2009 and stopped working because he was in too much pain in his legs, hip, and back.  On examination, the extremities were pink, warm, and dry.  Capillary refill was brisk.  There was no pitting edema.  Distal pulses were 2+ bilaterally.  He has multiple varicose veins of the left lower extremity which were bluish in color and follow a network pattern of veins.  He had no ulcerations or wounds that were not healed.  His diagnoses included varicose veins. 

VA and private treatment records also periodically documented the Veteran's complaints, diagnoses, or treatment for left leg varicose veins.  However, the Board finds that nothing in these records show his adverse symptomatology to be worse than was reported at the above VA examinations.  

The record shows that the Veteran's had varicose veins in his left leg.  However, while the Veteran reported a history of intermittent ulceration and ulcers are observable by lay persons (see Davidson), the Board finds the VA treatment records and VA examinations which do not ever document an ulcer more probative because they were generated in connection with his seeking treatment for his varicose veins or being examined to ascertain their current severity.  See Owens.  Similarly, the record is negative for evidence of his varicose veins causing persistent edema.  In fact, the July 2008, August 2009, and October 2010 VA examiners specifically opined that he did not have edema and these medical opinions are not contradicted by any other medical evidence of record.  Likewise, the record on appeal, including the July 2008, August 2009, and October 2010 VA examination, reports are negative for the Veteran's varicose veins adverse symptomatology included stasis pigmentation or eczema even though the October 2010 VA examiner reported he had skin pigmentation due to his skin grafts.  Id.

Accordingly, the Board finds that the most probative evidence of record showed that the Veteran did not meet the criteria for at least an evaluation in excess of 10 percent for his left lower extremity varicose veins.  38 C.F.R. § 4.104, Diagnostic Code 7120.  This is true at all times from February 4, 2008, to June 23, 2011, and therefore a further staged rating is not warranted.  Fenderson.

From June 23, 2011

At the June 23, 2011, VA examination the Veteran complained of chronic left leg pain, edema, swelling, and numbness as well as ulcers once a year.  He also reported having increased pain with walking.  He thereafter reported using a cane around the house and wheelchair for longer distances ambulation.  On examination, the Veteran's left leg had diffusely spread small dark varicosities below the knee down through the foot.  The left foot was cool to touch compared with right.  The examiner was unable to palpate DP/PT pulses.  His toenails were intact with onychomycosis evident in the left foot's 1st and 2nd toes but with no discoloration.  He also had mild edema in the feet/ankles without pitting.  Tactile sensation was intact throughout left lower extremity with the exception of thigh along areas of scar/deformities.  The left lower extremity arterial study showed the dorsalis pedis signals and the posterior tibia signals were triphasic and normal; the ankle/brachial indices were consistent with mild symptoms of claudication; digital pressures suggested perfusion was adequate for wound healing; and decreased brachial blood pressure consistent with brachial axillary or subclavian artery disease.  It was thereafter opined that the vasculars suggested blockages consistent with mild claudication.  The diagnosis was peripheral arterial disease.

At the October 2016 VA examination, the Veteran reported that his left leg varicose veins occasionally leaked blood.  It was next reported that the Veteran used a cane to ambulate.  It was next reported that the Veteran had problems in the left leg with asymptomatic visible varicose, fatigue in the leg after prolonged standing, fatigue in the leg after prolonged walking, intermittent ulceration, and persistent edema.  It was also reported that the Veteran had problems in the left leg with trophic changes (thin skin, absence of hair, and dystrophic nails).  It was also reported that the Veteran's ABI index based on July 2011 testing was 0.90.

VA and private treatment records also periodically documented the Veteran's complaints, diagnoses, or treatment for left lower extremity varicose veins.  However, the Board finds that nothing in these records show his adverse symptomatology to be worse than was reported at the above VA examinations.  

The June 2011 and October 2016 VA examiners both opined that the Veteran's varicose veins caused edema.  These medical opinions are not contradicted by any other medical evidence of record.  Therefore, the Board finds that the evidence, both positive and negative, as to whether the Veteran's left lower extremity varicose veins caused persistent edema, incompletely relieved by elevation of extremity, is at least in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that it does and the criteria for a 20 percent rating have been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7120.  This is true at all times from June 23, 2011, and therefore a staged rating is warranted.  Fenderson, supra.

However, the Board finds that a rating in excess of 20 percent is not warranted at any time from June 23, 2011.  In this regard, while the record shows that the Veteran's has varicose veins in his left leg with edema, it is negative for evidence that it ever causes stasis pigmentation or eczema.  In fact, neither the June 2011 nor the October 2016 VA examiner report the Veteran had stasis pigmentation or eczema.  See Colvin.  Moreover, the Board finds that medical record more probative than any claim by the Veteran to the contrary even though skin discolorations are observable by a lay person (see Davidson) because he does not have the required medical training to diagnose the skin discolorations as being causes stasis pigmentation or eczema due to his varicose veins.  See Owens.

Accordingly, the Board finds that the most probative evidence of record shows that the Veteran did not meet the criteria for a 30 percent for his left lower extremity varicose veins.  38 C.F.R. § 4.104, Diagnostic Code 7120; Owens.  This is true at all times from June 23, 2011, and therefore a further staged rating is not warranted.  Fenderson, supra.

b.  Left Lower Extremity Peripheral Artery Disease

The Veteran's lower extremity peripheral artery disease is rated as non compensable from February 4, 2008, to June 23, 2011, and 20 percent disabling from June 23, 2011, under 38 C.F.R. § 4.104, Diagnostic Code 7114.

Pursuant to Diagnostic Code 7114, a 20 percent rating is warranted when the peripheral artery disease is manifested by claudication on walking more than 100 yards, and; diminished peripheral pulses or an ankle/brachial index (ABI) of 0.9 or less.  A 40 percent rating is warranted when there is claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ABI of 0.7 or less.  A 60 percent rating is warranted when there is claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ABI of 0.5 or less.  

The ABI is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  38 C.F.R. § 4.104, Diagnostic Code 7114, Note 1.  

A note to Diagnostic Code 7114 directs that this rating is for involvement of a single extremity; if more than one extremity is affected, each extremity is evaluated separately and combined (under 38 C.F.R. § 4.25), using the bilateral factor (38 C.F.R. § 4.26), if applicable.  38 C.F.R. § 4.104.

From February 4, 2008, to June 23, 2011

At the July 2008 VA examination, the Veteran reported that he was unable to walk or stand for more than three to four hours.  He used a cane as needed to ambulate but no brace or crutch.  The Veteran reported that he always has a constant ache in the leg which worsened at the end of the day or after prolonged standing.  On examination, the Veteran was in no in acute distress and he walked with a limp using no assistive devices with normal weight.  He had muscle atrophy on the anterior femur.  There was no muscle on the anterior femur.  His feet pulses were 2+.  Both feet were cool with brisk refill.  There was no edema.  His nails were slightly thickened.  He had good capillary refill.  He had decreased hair growth on both lower extremities.  The left dorsalis pedis signals were triphasic and normal and the posterior tibia signals were triphasic and normal.  The ankle/brachial indices were consistent with an absence of symptoms of claudication.  It was opined that the Veteran's digital pressures suggest perfusion was adequate for wound healing.  However, the Veteran had decreased brachial blood pressure consistent with brachial axillary or subclavian artery disease. 

An April 2009 left carotid duplex study thereafter reported that in the left leg peak systolic velocity analysis showed no evidence of hemodynamically or significant carotid artery occlusive disease.  Moreover, doppler wave form analysis showed no evidence of spectral broadening that would suggest carotid stenosis.

At the August 2009 VA examination, the Veteran reported that he was unable to walk more than 15 minutes and stand more than 10 minutes all because of pain in the left lower extremity.  He still used a cane as needed to ambulate but no brace or crutch.  He had not worked for over a year secondary to his left lower extremity condition.  On examination, the Veteran was in no acute distress but walked with a limp using no assistive devices.  Pedal pulses were 2+ bilaterally with no edema.  He had brisk capillary refill in the lower extremities.  He had decreased hair on the bilateral lower extremities.  It was thereafter opined that the Veteran had no clinical or objective findings for peripheral artery disease in the left lower extremity with normal arterial study of the lower extremities.

At the subsequent October 2010 VA examination, the Veteran reported that he had never had surgery for his peripheral artery disease.  He next reported that he was unable to walk more than 40-50 yards on a flat surface going 2.0 mph before he gets claudication symptoms.  He thereafter reported that the left leg felt warm most the time, he had lost the hair on his legs, and he had decreased wound healing.  The Veteran next reported that his toenails were thick, brownish, and brittle.  He also reported that the color of his left leg had gone from a pink normal color to a purplish color.  The Veteran reported that he uses a cane and wheelchair for ambulation.  He last worked February 2009 and stopped working because he was in too much pain in his legs, hip, and back.  On examination, the extremities were pink, warm, and dry.  Capillary refill was brisk.  There was no pitting edema.  Distal pulses were 2+ bilaterally.  He did not have ulcerations or wounds that were not healed.  His diagnoses included peripheral vascular disease. 

VA and private treatment records also periodically documented the Veteran's complaints, diagnoses, or treatment for left lower extremity problems including pain and swelling.  However, the Board finds that nothing in these records show his adverse symptomatology to be worse than was reported at the above VA examinations.  See Colvin.

Given the totality of the above evidence the Board finds that the criteria for at least the next higher rating for left lower extremity peripheral artery disease were not met at any time from February 4, 2008, to June 23, 2011.  The Board has reached this conclusion because while the July 2008 VA examiner reported that the Veteran had decreased brachial blood pressure consistent with brachial axillary or subclavian artery disease, the August 2009 VA examiner opined that he had no clinical or objective findings for peripheral artery disease in the left lower extremity with normal arterial study of the lower extremities and the October 2010 VA examiner diagnosed peripheral vascular disease.  Moreover, while the Veteran told the October 2010 VA examiner that he was unable to walk more than 40-50 yards on a flat surface going 2.0 mph before he gets claudication symptoms, neither the July 2008, August 2009, or the October 2010 VA examiner reported he had claudication.  In fact, the July 2009 VA examiner specifically opined that he did not have claudication.  In this regard, the Board finds the opinions by the VA examiners more probative than the appellant's claims because they have greater medical training.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Likewise, the July 2008, August 2009, and October 2010 VA examiners were uniform in finding that his peripheral pulses were not diminished because they were 2+.  See Colvin.  Lastly, while the VA examiner reported that the Veteran had trophic changes (i.e., brittle toenails and/or hair loss), the Board notes that this adverse symptomatology standing alone is not enough to warrant a higher evaluation under Diagnostic Code 7114.

Accordingly, the Board finds that the most probative evidence of record shows that the Veteran did not meet the criteria for a compensable rating for his left lower extremity peripheral artery disease.  38 C.F.R. § 4.104, Diagnostic Code 7114; Owens.  This is true at all times from February 4, 2008, to June 23, 2011, and therefore a further staged rating is not warranted.  Fenderson.

ORDER

Service connection for sleep apnea is denied.

Service connection for hypertension is denied.

An evaluation in excess of 10 percent for left lower extremity varicose veins disease is denied at all times from February 4, 2008, to June 23, 2011.

A 20 percent evaluation, but no more, for left lower extremity varicose veins disease is granted at all times from June 23, 2011.

A compensable evaluation for left lower extremity peripheral artery disease is denied at all times from February 4, 2008, to June 23, 2011.


REMAND

As to the claims for a higher rating for left lower extremity peripheral artery disease from June 23, 2011, the Board finds that a remand for a new VA examination is needed because the October 2016 VA examiner relied on the Veteran's July 2011 ABI when providing his opinion as to the current severity of the claimant's disability instead of providing a new ABI based on the appellant's symptoms.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As to the claim for increased rating for bilateral hearing loss, VA treatment records cite to an October 2015 audiological examination that has not been associated with the claims file.  Therefore, the Board finds that a remand to obtain and associate this testing with the record is required.  See 38 U.S.C.A. § 5103A(b) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).  The Board also finds that given the above development that while the appeal is in remand status the Veteran should be afforded a new VA examination to ascertain the current severity of his hearing loss.  See 38 U.S.C.A. § 5103A(d); Green. 

As to the claim for a higher rating for left hip arthritis, the Board finds that a remand is necessary to provide the Veteran with a new VA examination that takes into account the Court's recent holding in Sharp v. Shulkin, 29 Vet. App. 26 (2017) (holding that VA must consider the range of motion of a joint in both active and passive motion, weight-bearing, and non weight-bearing situations when rating a disability based on lost motion).  Specifically, a VA examination is needed to obtain range of motion testing of the left hip in both active and passive motion, weight-bearing, and non weight-bearing situations as well as a comparison of these test results to the right hip.  Id; see also Correia v. McDonald, 28 Vet. App. 158 (2016).  

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

2.  Associate with the claims file the October 2015 audiological examination as well as all of the Veteran's post-July 2016 treatment records from the Charleston VA Medical Center.

If the results from the October 2015 audiological examination are not available this fact should be noted in the record and the Veteran notified in writing of its unavailability.

3.  Notify the Veteran and his representative that they can submit lay statements from the claimant and from other individuals who have first-hand knowledge of the any left leg peripheral artery disease, hearing loss, and left hip arthritis symptoms.

4.  Schedule the Veteran for an examination to determine the severity of his left lower extremity peripheral artery disease from June 23, 2011.  The record should be made available to and reviewed by the examiner.  The examiner is to identify all pathology found to be present.  In addition, the examiner should provide VA with the following information:

(i)  Does the Veteran's peripheral artery disease cause claudication on walking on a level grade at 2 miles per hour and, if so, after how many yards?

(ii)  Does the Veteran have diminished peripheral pulses?

(iii) What is the Veteran's current ABI?

(iv)  Does the Veteran have trophic changes (thin skin, absence of hair, dystrophic nails)?

(v)  Does the Veteran have persistent coldness of the extremity?

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

5.  Schedule the Veteran for an examination to determine the severity of his bilateral hearing loss.  The record should be made available to and reviewed by the examiner.  The examiner is to identify all pathology found to be present.  A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

6.  Schedule the Veteran for an examination to determine the severity of his left hip arthritis.  The record should be made available to and reviewed by the examiner.  The examiner is to identify all left femur pathology found to be present.  In addition, the examiner should thereafter provide VA with the following information in accordance with the Court's holding in Sharp:

A. Range of Motion Studies:

(i) the examiner must test the range of motion of the left hip (i.e., extension, flexion, and abduction) in active motion, passive motion, weight-bearing, and nonweight-bearing and compare these test results to the range of motions of the right hip in active motion, passive motion, weight-bearing, and nonweight-bearing; 

(ii) to the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the left hip (i.e., the extent of the Veteran's pain-free motion), to specifically include if his pain was not ameliorated by his medication regimen.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria);

(iii) and in providing the requested opinions regarding the range of motion, the examiner must also comment on any reports of flare-ups to include describing, if possible, any additional degrees of limited motion during these flare-ups.

B. Other Findings:

(iv)  The examiner should also report on the severity of any other left hip disability.

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

7.  Then, after conducting any further development deemed warranted, adjudicate the claims.  As to the left hip disability, such adjudication must consider the Veteran's pain or other limitation of function.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The adjudications should also consider whether further staged ratings are needed.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


